Citation Nr: 0828392	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery disease 
(claimed as artery blockage), to include as secondary to 
service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to April 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded the claim in June 2005 
so that a statement of the case could be sent to the 
veteran's current address.  The veteran testified at a 
hearing in June 2008 before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his June 2008 hearing, the veteran reported medical 
treatment from the VA Medical Center in Niagara Falls, New 
York.  He also reported undergoing an Agent Orange Registry 
examination at the VA Medical Center in Buffalo, New York.  
These records are not yet associated with the claims file and 
should be obtained.

The claims file contains a statement from Dr. Rim that he 
treated the veteran three times in 2001 and 2002.  Despite a 
request from VA for these records, Dr. Rim did not provide 
them to VA.  At the June 2008 hearing, the veteran reported 
that Dr. Rim had retired and his practice had been taken over 
by another provider.  VA should attempt to obtain these 
records once more.

At a December 2002 VA examination for post-traumatic stress 
disorder, the veteran mentioned a Social Security 
Administration (SSA) examination.  It does not appear that VA 
has attempted to obtain any records of the veteran's 
application for SSA disability compensation.  Such an attempt 
must be made and the records should be associated with the 
claims file.

The veteran should be provided with notice of the evidence 
required to support his claim for service connection 
secondary to service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims Assistance Act 
of 2000 notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must be provided to 
the veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the claim, 
and notice of the veteran's responsibilities 
and VA's responsibilities in developing the 
evidence, including what evidence the veteran 
is responsible to obtain and what evidence VA 
will obtain.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2008).

In particular, the notice should advise the 
veteran as to the evidence necessary to 
support his claim for secondary service 
connection.

2.  Obtain the veteran's SSA disability 
compensation records.  Evidence of attempts 
to obtain these records should be associated 
with the claims file.

3.  The veteran's VA treatment records from 
Niagara Falls, New York, and Buffalo, New 
York, including any Agent Orange Registry 
examination, should be obtained and 
associated with the claims file.

4.  Schedule the veteran for a VA examination 
to evaluate the current nature and severity 
of his coronary artery disease and 
hypertension.  The examiner should be 
provided with the veteran's claims file and 
should review it.  The examiner should 
provide an opinion whether it is as likely as 
not (50 percent or greater) that the 
veteran's hypertension and coronary artery 
disease was either caused by or began during 
his military service; or whether it was 
caused by the veteran's service-connected 
diabetes mellitus.

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

